Order of Appellate Division reversed and determination of the State Liquor Authority annulled, with costs in this court and in the Appellate Division, on the ground that the findings of the Authority are not supported by any substantial evidence. We express no opinion as to the matter of a renewal of the license of the petitioner. No opinion.
Concur: LEHMAN, Ch. J., LOUGHRAN, RIPPEY and LEWIS, JJ. Dissenting: CONWAY and DESMOND, JJ., dissent upon the ground that the record discloses circumstances which afforded scope for a reasonable exercise of administrative discretion in the manner which led to the determination of the Authority. (Matter ofDurr v. Paragon Trading Corp., 270 N.Y. 464, 469; Matter ofStracquadino v. Dept. of Health, 285 N.Y. 93, 96; Matter ofKasha v. Board of Regents, 290 N.Y. 630, decided March, 1943;Matter of Conomon v. State Liquor Authority, 254 App. Div. 650, affd. 276 N.Y. 591; Matter of Stork Restaurant, Inc. v.Boland, 282 N.Y. 256, 275; Matter of Yates, 245 App. Div. 146;  People ex rel. Hirschberg v. Board of Supervisors,251 N.Y. 156, 160, 161; Matter of Fortino, 273 N.Y. 31; Lyman v.Kurtz, 166 N.Y. 274, 279; People v. Hawk, 156 Misc. 870, affd. 268 N.Y. 678; Clement v. Federal Union Surety Co.,122 App. Div. 18; Matter of Clement [Ruehl certificate] 144 App. Div. 156,157.) Taking no part: FINCH, J. *Page 779